DETAILED ACTION
This action is responsive to papers filed 03/05/2021.
No claims have been amended, newly canceled or newly added.
 
Claims 27, 32, 41-43, 45, and 48-50 are currently pending and have been examined on the merits. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 32, 41-43 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0262393-previously cited) in view of Haque et al (The Scientific World Journal, 2013-previously cited) and Sakurada et al (US 2009/0191159-previously cited).
Claim 27 is drawn to a method for treating Alzheimer’s disease comprising a) providing a subject in need of treatment for Alzheimer’s disease, b) intravenously 
Regarding claims 27, Yang et al teach a composition comprising mesenchymal stem cells for the prevention or treatment of neural diseases, such as Alzheimer’s disease (Title, page 1 para 1, page 3 para 46, page 4 para 62, para 65-para 67). Several proteins secreted from MSCs have therapeutic effects on neural diseases such as Alzheimer’s disease, and thus the potential for the prevention and treatment of neural diseases is increased (page 4 para 65). Yang teach wherein the MSCs have been grown in a culture medium comprising 10 to 30% FBS-fetal bovine serum or serum of umbilical cord blood (page 7 para 116). Systematic administration (systemic) via a vein or artery is taught as well (intravenous)(pages 5 para 74) and is indicated in the alternative to topical administration. Steps for administering stem cells locally to a brain are therefore not indicated as required for treatment of Alzheimer’s disease.
While Yang et al do not specifically recite a serum concentration of about 15% the range of 10-30% serum disclosed at page 7 para 116 of the Yang reference includes this amount and thus renders it obvious. (See MPEP 2144.05, “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”).
Yang et al do not specifically teach wherein the MSC are from passage 4, are grown (exclusively or otherwise) under hypoxic conditions prior to administration or have a doubling time of about 27 hours.

Sakurada et al teach that mesenchymal stem cells (MSCs) are often cultured at high-concentration serum but that they can retain undifferentiated cells if the cells are passaged under certain culture conditions of low passage number or low oxygen (page 10 para 130). Passaging four or fewer times was indicated as suitable (page 10 para 126).
One of ordinary skill in the art would have been motivated to include MSCs cultured exclusively under hypoxic conditions of about 2-9% oxygen (about 5% oxygen) in the method of Yang because Haque teaches that hypoxic culture conditions are preferred for MSCs, especially when intended for cell therapy. One of ordinary skill in the art would have had a reasonable expectation of success because Sakurada teach that low oxygen culture conditions are preferred for culturing MSCs as they help to retain their undifferentiated state. Maintaining their undifferentiated state provides that the cell administered will be an MSC and not a differentiated cell derived from an MSC.

While Yang is silent regarding the doubling time of the MSCs used, it would appear that MSCs that are cultured under the same conditions as claimed (high serum, low oxygen and low passage) would also possess the same doubling time as claimed as Haque teaches that the doubling time of the MSCs is affected by the culture conditions, particularly the oxygen content (page 2, second full paragraph). 
Regarding claim 32, Yang et al teach that the MSCs are obtained from umbilical cord blood, peripheral blood, bone marrow, skin (dermis) and muscle (page 7 para 106).
Regarding claim 41, Yang et al teach that their method of administration prevents Alzheimer’s disease in a subject (Title, page 1 para 1, page 3 para 46, page 4 para 62, para 65, para 67).
Regarding claims 42-43, Yang teach that amyloid plaques are reduced if MSCs are administered to a subject having Alzheimer’s disease (progression arrested and cerebral amyloidosis reversed and reduced) (page 4 para 62, page 5 para 77). One of ordinary skill in the art would have expected an improved therapeutic result from using MSCs cultured under hypoxic culture conditions and low passage because Haque suggests that this is the case with hypoxia and low passage conditions.
Therefore the combined teachings of Yang et al, Haque et al and Sakurada et al render obvious Applicant’s invention as claimed.


Claims 45, 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0262393-previously cited) in view of Haque et al (The Scientific World Journal, 2013-previously cited) and Sakurada et al (US 2009/0191159-previously cited) as applied to claims 27, 32 and 41-43 above, and further in view of Hung (US 2011/0129918-previously cited).
Claim 45 is drawn to a method of treating Alzheimer’s disease comprising administering to a subject in need a composition comprising passage 4 bone marrow mesenchymal stem cells that have been seeded at a density of 280 cells/cm2 and grown exclusively under about 5% oxygen, wherein the cells have been grown in culture medium comprising 15% serum and wherein the cells have a doubling time of about 27 hours.
Regarding claims 45, 48-50, the combined teachings of Yang et al, Haque et al and Sakurada et al render obvious the claimed method as described above. 

Yang et al do not teach wherein the seeding density of passage 4 MSCs is 280 cells/cm2.
Hung teach methods for expanding mesenchymal stem cells in low density and hypoxic culture (Title, page 1 para 5-6). Hung teaches that an increase in seeding density caused a decrease in expansion efficiency with low density seeding being around 50 cells/cm2 and high density being around 1000 to 4000 cells/cm2 (page 3 para 22). Hung teaches that combining low density seeding and hypoxic culture provides expanded MSCs without losing proliferation capacity and inducing senescence (page 3 para 24). Hypoxic culture is taught to be 0.05% to 15% O2 (page 1 para 8).
Therefore one of ordinary skill in the art would have been motivated to optimize the seeding density of the method of Yang et al to between around 50 cells/cm2 and 1,000 cells/cm2 (arriving at the claimed seeding density of 280 cells/cm2 through routine optimization and experimentation) because Hung teaches that combining low density 
Therefore the combined teachings of Yang et al, Haque et al, Sakurada et al and Hung render obvious Applicant’s invention as claimed. 




Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has failed to provide any evidence or a convincing line of reasoning as to why one skilled in the art would modify the method of Yang with passage 4 MSCs grown exclusively under hypoxic conditions as claimed. Applicant asserts that there is no evidence that the proliferative state of the MSCs will affect how they secrete therapeutic proteins. Applicant argues that the Examiner has not indicated how the MSC secretome is affected by the proliferative state. Applicant asserts that it is unclear if the proliferative state of MSCs will affect any therapeutic proteins secreted by the cells or what these proteins are. Applicant asserts that it is 
This is not found persuasive. The references of Haque and Sakurada teach that the therapeutic effectiveness of mesenchymal stem cells for cell based regenerative therapies is maintained or increased by the manner in which they are expanded. Maintaining their undifferentiated state provides that the cell administered will be an MSC and not a differentiated cell derived from an MSC. Increased engraftment provides for an MSC that once administered will be accepted by the subject’s body and produce new cells as needed. Haque teach that MSCs that are from an early passage showed better engraftment than late passaged MSCs in an in vivo model (page 8 column 1, first paragraph) and that it is possible to harvest more MSCs from the first five passages cultured in hypoxic conditions (3% oxygen) than in ambient conditions (page 3 section 3.1). Low oxygen and low seeding density are also taught by Hung to provide expanded MSCs without losing proliferation capacity and inducing senescence (page 3 para 24). This allows for a greater number of active MSCs to be collected at harvest for administration in cell therapies.
Applicant argues that the Examiner fails to provide any evidence that increasing the engraftment of MSCs would contribute to or even be compatible with treating neural disease as taught by Yang. Applicant asserts that neural cells are ectodermal cells and not mesenchymal cells and thus there is no evidence that one skilled in the art would consider it obvious to modify Yang with Haque or Sakurada for the purpose of engraftment of mesenchymal cells for treatment of a neural condition. 

Applicant argues that Haque does not teach treating a neural condition. Applicant argues that the portion of Haque relied upon by the Examiner is taken from Chen and that Chen also does not teach treating a neural condition.
This is not found persuasive. The teaching of Haque is relevant to any therapeutic method that relies upon MSC based regenerative therapy based on in vitro propagation of stem cells (see abstract of Haque and page 8 Conclusion).
Applicant argues that any teachings of Haque and Sakurada regarding the effects of culture conditions on the engraftment of MSCs could not render it obvious to modify Yang to arrive at the claimed MSCs as Yang already teach that proteins secreted from MSCs have therapeutic effects on neural diseases.
This is not found persuasive. Hague and Sakurada provide evidence that certain culture conditions provide benefits to MSCs and their use in therapeutic methods.

Haque teach that it is possible to harvest more MSCs from the first five passages cultured in 3% oxygen than in ambient conditions (page 3 section 3.1). Also additional motivation to select passage 4 MSCs comes from the teaching of Sakurada. Sakurada et al teach that mesenchymal stem cells (MSCs) are often cultured at high-concentration serum but that they can retain undifferentiated cells if the cells are passaged under certain culture conditions of low passage number or low oxygen (page 10 para 130). Passaging four or fewer times was indicated as suitable (page 10 para 126).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
 examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA SCHUBERG/Primary Examiner, Art Unit 1632